DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In lines 7-8, the phrase “wherein two end of each sound blocking bar…” contains a grammatical error, and should be changed to either “wherein two ends of…” or “wherein the ends of…”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In lines 2-3, in the phrase “a second sound clocking bars” and in lines 4-5, in the phrase “another second sound clocking bars,” the word “bars” should be changes to “bar.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites the limitation "the planes of the sound blocking bars" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 4 depends, establishes a plane perpendicular to the upper frame portion and lower frame, but it is unclear that “the planes” of claim 4 is referring to.
	Regarding claim 5, the claim requires a) wherein the sound blocking bars are arrange in parallel in the first direction, and b) the sound blocking bars are arrange in parallel in the first direction.  Limitations a and b are duplicates of one another, rendering the claim indefinite.  It is further noted that the word “arrange” should be changed to “arranged.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (7,712,576).
	With respect to claim 1, Goto teaches a sound isolation window (See annotated views of Figures 4 and 7, provided below, #100), comprising: a frame (101/102/103/104), having an upper frame portion (101), an opposite lower frame portion (103) and a first sidewall (102) and a second sidewall (104) connected to the upper frame portion (101) and the lower frame portion (103), wherein the upper frame portion (101), the lower frame portion (103), the first sidewall (102) and the second sidewall (104) form a first opening (105) and an opposite second opening (106); and a plurality of sound blocking bars (107), wherein two end of each sound blocking bar are respectively connected (via plate #4) to the first sidewall (102) and the second sidewall (104), and each sound blocking bar (107) comprises a plane perpendicular to the upper frame portion (101) and the lower frame (103), wherein the sound blocking bars (107) are arranged along the first direction from the first opening (105) to the second opening (106) and spaced apart from each other, projections along the first direction of the sound blocking bars over the first opening (105) cover the first opening (15), and the width of each sound blocking bar (107) is less than one-half of the width of the first opening (105).  

    PNG
    media_image1.png
    345
    597
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    398
    media_image2.png
    Greyscale

	With respect to claim 3, Goto teaches wherein the sound blocking bars (107) partially overlap each other in a second direction perpendicular to the first direction (clearly seen).  
	With respect to claim 4, Goto teaches wherein the planes of the sound blocking bars (107) are perpendicular to the first sidewall (102) and the second sidewall (104).  
	With respect to claim 5, Goto teaches wherein the sound blocking bars (107 – note portions #6/7) are arrange in parallel in the first direction, and the sound blocking bars are arrange in parallel in the first direction.  
	With respect to claim 6, Goto teaches wherein the sound blocking bars (107) are in a stepped arrangement note portions #6/7, forming a “stepped” configuration).  
	With respect to claim 7, Goto teaches wherein sound blocking bars (107) form an upper stepped arrangement structure (6) and a lower stepped arrangement structure (7), and the upper (6) and lower (7) stepped arrangement structure are mirror symmetry.  
	With respect to claim 10, Goto teaches thermal dissipation structure (Figure 7-8, when arranged with sound blocking bars of Figure 4), comprising: the sound isolation window of claim 1 (100); and a fan (16), disposed at a side of the sound isolation window (100), wherein the planes of the sound blocking bars (107 – depicted as #13 in Figure 8) face toward the fan (106).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (7,712,576) in view of Doglio (11,289,064).
	With respect to claim 2, Goto is relied upon for the reasons and disclosures set forth above.  Goto fails to teach wherein the frame further has a third sidewall connected to the upper frame portion and the lower frame portion, the third sidewall is disposed outside the first sidewall and the second sidewall and is adjacent to the second side wall, the upper frame portion, the lower frame portion, the second sidewall and the third sidewall form a third openings and a opposite fourth opening, and a plurality of sound blocking bars are disposed between the second sidewall and the third sidewall.  
	Doglio teaches a similar sound isolation window structure (Figure 2), wherein it is known to provide a similar frame having an upper frame portion (206), lower frame portion (bottom surface of bracket #204) and first (one of the outermost dividers #208) and second sidewall portions (inner one of #208), with similar sound blocking bar members (210) connected to first and second sidewalls (208), wherein the frame further has a third sidewall (other of outermost dividers #208, opposite first sidewall portion divider #208) connected to the upper frame portion (206) and the lower frame portion (bottom surface of bracket #204), the third sidewall (other of outermost dividers #208, opposite first sidewall portion divider #208) is disposed outside the first sidewall (one of the outermost dividers #208) and the second sidewall (inner one of #208) and is adjacent to the second side wall (inner one of #208), the upper frame portion (206), the lower frame portion (bottom surface of bracket #204), the second sidewall (inner one of #208) and the third sidewall (other of outermost dividers #208, opposite first sidewall portion divider #208) form a third openings (one of upstream/downstream opening sides of baffle structure #208/210 in Figure 3) and a opposite fourth opening (other of upstream/downstream opening sides of baffle structure #208/210 in Figure 3), and a plurality of sound blocking bars (210, when combined) are disposed between the second sidewall inner one of #208) and the third sidewall (other of outermost dividers #208, opposite first sidewall portion divider #208).  
	Because the use of divider walls spaced from one another is employed to “achieve frequency-specific vibration reduction at one or more targeted vibrational frequencies,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Goto, with the apparatus of Doglio so as to improve acoustic performance of the device by incorporating divider walls that may spaced from on another to achieve frequency-specific vibration reduction at one or more targeted vibrational frequencies.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that all claim objections to claim 8 must be addressed prior to allowance of claim 8 in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to sound isolation window and heat dissipation structure are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837